Citation Nr: 1454935	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant had active service in the Army from August 1983 to November 1983.  Thereafter, he served in the reserves, including a period of active duty for training (ACDUTRA) from September 15, 1984 to September 29, 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The appellant had a hearing before the Board in October 2012 and the transcript is of record.

The case was brought before the Board in April 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The evidence is in equipoise regarding the relationship between the appellant's current low back disorder and his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a low back injury have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable decision here, any defect as to notice or assistance is considered non-prejudicial.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2).  Active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

The appellant's entire claim relates to an injury occurring in September 1984 during a period of ACDUTRA. At the time of reviewing this claim, service connection has not been granted for a disease or injury incurred or aggravated in line of duty during this period of ACDUTRA.  Accordingly, the appellant is not a "veteran" for the purposes of this claim within the criteria of the controlling legal authority.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6 (2014). 

As the appellant is not a "veteran" for the purposes of this claim, he is not entitled to any statutory or regulatory presumptions which arise therefrom.  He is not entitled to the presumption of soundness, nor is he entitled to the presumption of aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38.C.F.R. §§ 3.304, 3.306 (2014).

The appellant claims during ACDUTRA in September 1984, he was injured during an exercise where a 200 pound projectile was dropped on him throwing him back 10 feet.  

A line of duty determination confirms that the appellant was injured on September 21, 1984 in the line of duty.  He suffered a contusion to the right arm, thigh, and left knee when a projectile dropped on him weighing approximately 200 pounds.  He complained of back pain for two days and was ordered physical therapy on October 1, 1984.  An October 1984 record reflects a diagnosis of lumbar spine syndrome secondary to faulty body mechanics; mechanical lumbar spine stress.  

The appellant claims his back has been painful and problematic since this 1984 injury.

The claim is complicated in that there is also evidence of several significant post-service back injuries, to include falling off a roof, a motor vehicle accident, and an occupational injury rendering the appellant unemployable. 

The appellant was afforded a VA examination in December 1989, five years after the ACDUTRA injury.  The examination details the in-service injury, current complaints, and physical examination findings.  At that time, the physician suspected a probable ruptured intervertebral disc with nerve root irritation.  However, on diagnostic testing, no such abnormalities were found.  Rather, January 1990 CT scans were within normal limits with no evidence of spinal stenosis and EKG testing was within normal limits. A computed tomography of the lumbar spine showed the spinal canal was normal with no evidence of disc herniation, and the facet joints were also normal.

A December 1989 letter from the appellant's private chiropractor indicates treating the appellant in April 1987 for chronic neck, shoulder, and left arm pain after he fell off a ladder one year ago.  The appellant testified before the Board in October 2012, that he merely fell from a few steps up the ladder and that this was not a significant injury.  Other private treatment records refer to a motor vehicle accident, but the appellant testified before the Board that this too was a minor injury.

The appellant suffered a significant occupational injury, however, in February 2009 resulting in a worker's compensation claim and ultimately causing his retirement from the workforce.  According to the records from SSA and Worker's Compensation, the appellant's leg slipped and fell down a hole causing a significant on-the-job injury.  The appellant developed reflex sympathetic dystrophy (RSD) in the left leg requiring the placement of a permanent spinal cord stimulator implantation in October 2010.  As of October 2009, a lumbar MRI revealed lower lumbar facet arthropathy and S1 radiculopathy.  These records note the 1984 military injury as well as the appellant's contentions that he had chronic back pain since 1984.  The worker's compensation claim was granted based on injuries to the left leg, foot, and ankle, not the lumbar spine.

In July 2009, the appellant's physician, Dr. Marvin, indicated that the back disability pre-existed the work related injury and the latter did not directly or substantially aggravate the pre-existing condition.  In contrast, Dr. Govil in June and July 2009 statements opined that to a reasonable degree of medical probability and certainty the work related injury was the direct and proximate cause of the appellant's current low back disability.  A February 2011 clinical note indicates that the appellant met the criteria for long-term social security disability and, while citing the worker compensation claim number, indicated that in the opinion of a physician the appellant's back problems began when he injured his back in September 1984 and, so, his current back problem was work related and "if Workers' Compensation is not going to cover further issues pertaining to his back, then in my opinion, the VA should be responsible for such." 
A December 2011 statement from Dr. Rivera-Weiss reflects an opinion that within a reasonable degree of medical certainty the diagnosis of lumbar radiculopathy was caused by the appellant's 1984 injury when he was struck by a 230 pound projectile when "on active duty." 

The appellant was first afforded a VA examination in May 2012 where the examiner diagnosed the appellant with degenerative joint disease (DJD) of the lumbar spine.  The examiner noted that the 1984 military injury was described as a "contusion."  The examiner noted the normal diagnostic findings in January 1990, the subsequent occupational injury, and the significant development of RSD in the appellant's left leg requiring a spinal cord stimulator implantation.  In light of this pertinent medical history, the examiner opined that the appellant's degenerative arthritis of the cervical and lumbar spinal segments were not related to the 1984 injury in service.  

The Board previously remanded the claim to ensure all relevant records and medical opinions were obtained and to afford the appellant an additional examination in attempt to resolve the ambiguity in the medical evidence.

SSA and Worker's Compensation records were obtained.  Although the appellant indicated ongoing treatment from 1985 at VA Medical Center, the VAMC did not have any additional records.  According to the evidence already of record, however, the appellant was ordered some amount of physical therapy in October 1984, and presumably he obtained these subsequent treatments. 

The appellant was afforded another VA examination in August 2014 where the examiner similarly opined that one remote hit in the chest in 1984 is "less likely as not" related to current arthritis and back problems.  Rather, the examiner found the appellant's back problems more likely related to the natural age progression rather than one episode 30 years ago.

The Board is not particularly persuaded by the May 2012 or August 2014 VA examinations.  The characterization of the injury as merely a "contusion" or "remote injury hit in chest" is short-sighted.  According to the actual September 1984 records, while contusions are noted of the right arm, thigh, and left knee, back pain appears to be a separate complaint.  Indeed, according to the line of duty determination, the appellant complained of increasing back pain two days after the initial injury at which point physical therapy was ordered.  While it is true diagnostic testing was within normal limits in January 1990, the December 1989 VA examiner initially suspected a ruptured intervertebral disc based on the appellant's complaints and physical examination.  The examiners also did not reconcile their opinions rendered with the opinions found in the SSA and worker's compensation claim.  

In short, it is well documented that the appellant suffered a back injury in the line of duty during a period of ACDUTRA in September 1984 leading to chronic complaints of back pain.  It is also well documented that the appellant suffered numerous post-service back injuries, most significantly in February 2009 resulting in a spinal cord stimulator implantation in October 2010.  Strangely enough, diagnostic testing has not revealed significant abnormalities throughout time.  Indeed, January 1990 testing was within normal limits despite the physicians' suspecting significant disc herniation based on physical examination findings. While it is unclear whether the appellant's current back problems are attributable to the 1984 ACDUTRA injury, there is enough medical evidence supporting the conclusion that the 1984 injury is, at the very least, partially responsible for the appellant's current low back problems.

At the very least, the Board finds the evidence in relative equipoise. While VA examiners have opined that the appellant's current low back problems are not related to the 1984 ACDUTRA injury, there are medical opinions to the contrary.  The appellant indicates he has suffered with chronic back pain since 1984, and the Board has no reason to doubt the appellant's credibility.  As the evidence is in equipoise, the appellant is entitled to the benefit of the doubt.  Thus, the Board finds service connection for residuals of a low back injury is warranted.




ORDER

Entitlement to service connection for residuals of a low back injury is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


